DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/7/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the first plane" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the second plane" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the first plane" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the second plane" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,795,340. Please see chart below for comparision between claim 1 of present patent application and U.S. Patent No. 10,795,340.

Present Patent Application
U.S. Patent No. 10,795,340
1. A system for manufacturing a plurality of discrete objects from an additively manufactured body of material from a computer model of an additively manufactured body of material, the additively manufactured body of material including at least a precursor to a plurality of discrete objects, and at least an extension, the system comprising:
1. A system for manufacturing a plurality of discrete objects from an additively manufactured body of material from a computer model of the additively manufactured body of material, the additively manufactured body of material including at least a precursor to the plurality of discrete objects, at least an extension, and at least a reference feature, the system comprising:
an automated manufacturing device, the automated manufacturing device comprising at least a controller configured to:
an automated manufacturing device, the automated manufacturing device comprising at least a controller configured to
receive a graphical representation of the at least a precursor to the plurality of discrete objects to be machined from the additively manufactured body of material,
receive a graphical representation of the at least a precursor to the plurality of discrete objects to be machined from the additively manufactured body of material,
receive a graphical representation of the at least an extension, wherein:
receive a graphical representation of the at least an extension,
the graphical representation of at least an extension includes a graphical representation of at least a support leg, the support leg having a proximal end and a distal end; and

receiving the graphical representation of the at least an extension comprises generating the graphical representation of the at least a support leg as a function of at least a locating feature; and
receive a graphical representation of the at least a reference feature, receive a graphical representation of a first plane and a graphical representation of a second plane,
generate the computer model of the additively manufactured body of material, wherein the computer model of the additively manufactured body of material includes the graphical representation of the first plane, the graphical representation of the second plane, the graphical representation of the at least a precursor to the plurality of discrete objects to be machined from the additively manufactured body of material, and the graphical representation of at least an extension.
generate the computer model of the additively manufactured body of material, wherein the computer model of the additively manufactured body of material includes the graphical representation of the first plane, the graphical representation of the second plane, the graphical representation of the at least a precursor to the plurality of discrete objects to be machined from the additively manufactured body of material, the graphical representation of at least an extension, and the graphical representation of the at least a reference feature wherein the graphical representation of at least a reference
feature is located on the graphical representation of the at least an extension.


Although the claims at issue are not identical, they are not patentably distinct from each other because the present patent application and U.S. Patent No. 10,795,340 both receive a graphical representations to generate a computer model of an additively manufactured body of material. Further both the present patent application and the U.S. Patent teach a graphical representation of an extension. The present patent application and the U.S. Patent are not patentably distinct simply due to the U.S. Patent having a reference feature located on the graphical representation of the at least one extension.

Allowable Subject Matter
Claims 1-123 are allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  With resolution to the above Double Patenting rejection the present patent application would be in condition for allowance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached at (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Brown/
Primary Examiner, Art Unit 2115